Citation Nr: 1342479	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-39 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial disability rating in excess of 10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to July 1997, February 2002 to September 2002, and September 2005 to December 2006, some of which was performed under Title 10 orders.  He had additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

In January 2011, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided .  A transcript of that hearing has been associated with his claims file.  

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  As will be discussed further, with regard to the issue decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  Review of such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal. 

The issues of service connection for sleep apnea and an increased initial disability rating for psoriasis are addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran does not have a current hearing loss disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in May 2008 and March 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  In this case, the Veteran was provided pertinent information in the above-mentioned letters and other correspondence provided by the RO.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board further observes that this case was remanded in March 2011 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted bilateral hearing loss.  Thereafter, additional VA treatment records dated through August 2010 were associated with the claims file, and the Veteran was afforded a VA audiological examination in April 2011.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as certain organic diseases of the nervous system like sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley, at 157.  The United States Court of Appeals for Veterans Claims (Court) further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  

The Veteran asserts that he has bilateral hearing loss that is the result of his period of active service.   During his January 2011 hearing, he testified that he was repeatedly exposed to loud noise from gun fire during training in an anti-tank missile unit and while serving in Iraq.  The Veteran stated that he was involved in firefights and was nearby when improvised explosive devices (IEDs) and mortars exploded.  D.B., a fellow service member of the Veteran,  testified that the Veteran went on over 900 patrols in Iraq, and that D.B. had to repeat himself to the Veteran because the Veteran could not hear well.

The Board notes that in September 2008, the RO granted service connection for tinnitus.  In doing so, it was conceded that the Veteran was exposed to "acoustic trauma" during service.

A review of the Veteran's service treatment records reveals that his entrance report of medical examination dated in August 1995 shows that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
10
5
15
5
0

In the associated report of medical history, also dated in August 1995, the Veteran indicated that he had never experienced hearing loss.

A reference audiogram dated in February 1997 shows that audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
10
10
0
5

Following service, a VA audiology consult dated in April 2008 shows that the Veteran reported progressive hearing loss with intermittent tinnitus.  He described a history of military acoustic trauma (IED explosion).  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
30
LEFT
5
10
15
15
30

The examiner indicated that testing revealed hearing sensitivity essentially within normal limits with a mild sensorineural hearing loss noted at 4000 Hertz, bilaterally.  Word recognition scores were said to be excellent, bilaterally.  The examiner added that the Veteran did not meet amplification requirements.

A VA audio examination report dated in June 2008 shows that the Veteran reported a history of acoustic trauma in service consistent with that as set forth above.  He added that he had experienced continued progressive hearing loss since that time.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
30
LEFT
25
20
25
25
25

Speech audiometry revealed speech recognition ability of  100 percent in the right ear and of 96 percent in the left ear.  The examiner added that physical examination had revealed that there was no hearing loss present on either right or left side.  The examiner also indicated that there was no diagnosis because there was no pathology to render a diagnosis, and that the Veteran had no hearing problems.

A VA audio examination report dated in April 2011 shows that the Veteran reported a history of acoustic trauma in service consistent with that as set forth above.  He added that he had experienced continued progressive hearing loss since that time.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
20
20
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was hearing sensitivity within normal limits, bilaterally, with a mild sensorineural hearing loss noted at 4000 Hertz in the right ear.  Word recognition scores were said to be excellent, bilaterally.

The threshold requirement question here, as in any claim seeking service connection, is whether or not the Veteran has the disability for which service connection is sought, here a hearing impairment.  Without evidence of such disability during the pendency of the claim or appeal (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)) there can be no valid claim of service connection. See 38 U.S.C.A. § 1110; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, neither the Veteran's service treatment records nor the post-service treatment records reveal that he had a hearing impairment in either ear in accordance with the criteria set forth in 38 C.F.R. § 3.385.  Consequently, there are no audiometric findings of record in accordance with the regulatory guidelines during the pendency of this claim or appeal that have found the Veteran to have a hearing loss as defined in § 3.385.  As such, service connection may not be granted.  See Brammer , 3 Vet. App. at 225.

While the Veteran is certainly capable of reporting he has or has had difficulty hearing (see Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377), he cannot by his own observation establish that he has a hearing impairment for VA purposes, as official audiometry is required for that purpose.  

A basis upon which to grant the Veteran's service connection claim for hearing loss has not been established, and the claim must be denied.  As the preponderance of the evidence is against the service connection claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See generally Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hearing loss is denied.


REMAND

As for the remaining issues, this matter was remanded in March 2011 in order to obtain outstanding VA treatment records and afford the Veteran VA examinations so as to assess the nature and etiology of his asserted sleep apnea and the severity of his service-connected psoriasis.  

In March 2011, the Veteran was informed that, pursuant to the Board's March 2011 Remand instructions, the Muskogee VA Medical Center was going to be scheduling the requested VA examinations.   A review of the Veteran's claims file suggests that the Veteran failed to appear for a VA examination that had been scheduled for April 25, 2011.  

A notice letter contained in the Veteran's claims file shows that the Veteran was notified to appear for examination on April 25, 2011, at 9:30 a.m., at the VA Medical Center in Muskogee, Oklahoma.  The letter, however, appears to also be dated April 25, 2011.  It is unclear from the record whether the Veteran was provided with sufficient notice in advance of the scheduled appointment to attend the requested examinations.  

In the November 2013 Appellant's Post-Remand Brief, the Veteran's representative asserts that it was unusual that the Veteran would have failed to report for two separate examinations when he did report for the hearing loss examination, and that it was proposed that a mix up in scheduling the examinations took place.

In light of the foregoing lack of certainty as to whether the Veteran was provided sufficient notice to report for the requested VA examinations, the Board finds that the Veteran should be afforded another opportunity to report for the requested VA sleep apnea and psoriasis examinations.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to any sleep disorder or skin disability that are dated from August 2010 to the present.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall thereafter schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.   The Veteran must be provided with sufficient notice to attend the scheduled examination, and copies of such notice must be associated with his claims file.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  All necessary tests and studies shall be conducted.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has sleep apnea that had its onset during or is otherwise attributable to his period of active service, to include consideration of the Veteran's in-service symptoms and presence near burn pits.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology or continuity thereof, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA skin disorders examination so as to assess the severity of his service-connected psoriasis.   The Veteran must be provided with sufficient notice to attend the scheduled examination, and copies of such notice must be associated with his claims file.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  All necessary tests and studies shall be conducted.

The examiner is requested to indicate the percentage of the Veteran's entire body that is affected by his psoriasis, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for psoriasis, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The AOJ should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The AOJ will then readjudicate the claims remaining on appeal.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran need take no action until he is contacted; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim(s).  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


